UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 4th Floor Milwaukee, Wisconsin53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6802 Date of fiscal year end: November 30, 2014 Date of reporting period:July 1, 2013 - June 30, 2014 Item 1. Proxy Voting Record. Tortoise North American Energy Independence Fund Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Noble Energy, Inc. 4/22/2014 NBL Election of Director: Jeffrey L. Berenson For For Issuer Election of Director: Michael A. Cawley For For Issuer Election of Director:Edward F. Cox For For Issuer Election of Director:Charles D. Davidson For For Issuer Election of Director: Thomas J. Edelman For For Issuer Election of Director: Eric P. Grubman For For Issuer Election of Director: Kirby L. Hedrick For For Issuer Election of Director: Scott D. Urban For For Issuer Election of Director: William T. van Kleef For For Issuer Election of Director: Molly K. Williamson For For Issuer To ratify the appointment of KPMG LLP as the company's independent auditor For For Issuer To approve, in a non-binding advisory vote, the compensation of the company's named executive officers For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Energen Corporation 4/23/2014 29265N108 EGN Election of the following Nominees: 1. Kenneth W. Dewey 2. M. James Gorrie 3. James T. McManus, II For For Issuer Ratification of the appointment of the independent registered public accounting firm For For Issuer Proposal to approve the advisory (non-binding) resolution relating to executive compensation For For Issuer Shareholder proposal Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Suncor Energy Inc. 4/29/2014 SU Election of Directors: 1. Mel E. Benson 2. Dominic D'Alessandro 3. W. Douglas Ford 4. John D. Gass 5. Paul Haseldonckx 6. John R. Huff 7. Jacques Lamarre 8. Maureen McCaw 9. Michael W. O'Brien 10. James W. Simpson 11. Eira M. Thomas 12. Steven W. Williams 13. Michael M. Wilson For For Issuer Re-appointment of PricewaterhouseCoopers LLP as auditor of Suncor Energy Inc. for the ensuing year and authorize the directors to fix their remuneration as such For For Issuer To accept the approach to executive compensation disclosed in the accompanying management proxy circular For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source EQT Corporation 4/30/2014 26884L109 EQT Election of Director: Margaret K. Dorman For For Issuer Election of Director: David L. Porges For For Issuer Election of Director: James E. Rohr For For Issuer Election of Director: David S. Shapira For For Issuer Advisory vote to approve named executive officer compensation For For Issuer Approval of the company's 2014 Long-Term Incentive plan For For Issuer Approval of the material terms of performance goals for purposes of Internal Revenue Code Section 162(m) For For Issuer Ratification of Ernst & Young LLP as the company's independent registered public accountant For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Marathon Oil Corp 4/30/2014 MRO Election of Director: Gregory H. Boyce For For Issuer Election of Director: Pierre Brondeau For For Issuer Election of Director: Linda Z. Cook For For Issuer Election of Director: Chadwick C. Deaton For For Issuer Election of Director: Shirley Ann Jackson For For Issuer Election of Director: Philip Lader For For Issuer Election of Director: Michael E.J. Phelps For For Issuer Election of Director: Dennis H. Reilley For For Issuer Election of Director: Lee M. Tillman For For Issuer Ratification of the selection of PricewaterhouseCoopers LLP as the independent auditor for 2014 For For Issuer Board proposal for a non-binding advisory vote to approve named executive officer compensation For For Issuer Shareholder proposal seeking a report regarding the company's lobbying activities, policies and procedures Against For Shareholder Shareholder proposal seeking a report regarding the company's methane emissions Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Cabot Oil & Gas Corporation 5/1/2014 COG Election of Director: Dan O. Dinges For For Issuer Election of Director: James R. Gibbs For For Issuer Election of Director: Robert L. Keiser For For Issuer Election of Director: W. Matt Ralls For For Issuer To ratify the appointment of the firm PricewaterhouseCoopers LLP as the independent registered public accounting firm for the company for its 2014 fiscal year For For Issuer To approve, by non-binding advisory vote, the compensation of the company's named executive officers For For Issuer To approve an amendment to the company's Certificate of Incorporation to increase the number of authorized shares of Common Stock of the Company For For Issuer To approve the Cabot Oil & Gas Corporation 2014 Incentive Plan For For Issuer To consider a shareholder proposal to provide a report on the company's political contributions. Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source EOG Resources, Inc. 5/1/2014 26875P101 EOG Election of Director: Janet F. Clark For For Issuer Election of Director: Charles R. Crisp For For Issuer Election of Director: James C. Day For For Issuer Election of Director: Mark G. Papa For For Issuer Election of Director: H. Leighton Steward For For Issuer Election of Director: Donald F. Textor For For Issuer Election of Director: William R. Thomas For For Issuer Election of Director: Frank G. Wisner For For Issuer To ratify the appointment by the audit committee of the Board of Directors of Deloitte & Touche LLP, independent registered public accounting firm, as auditors for the company for the year ending December 31, 2014 For For Issuer To approve, by non-binding vote, the compensation of the company's named executive officers For For Issuer Stockholder proposal concerning quantitative risk management reporting for hydraulic fracturing operations, if properly presented Against For Shareholder Stockholder proposal concerning a methane emissions report, if properly presented Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Occidental Petroleum Corporation 5/2/2014 OXY Election of Director: Spencer Abraham For For Issuer Election of Director: Howard I. Atkins For For Issuer Election of Director: Eugene L. Batchelder For For Issuer Election of Director: Stephen I. Chazen For For Issuer Election of Director: Edward P. Djerejian For For Issuer Election of Director: John E. Feick For For Issuer Election of Director: Margaret M. Foran For For Issuer Election of Director: Carlos M. Gutierrez For For Issuer Election of Director: William R. Klesse For For Issuer Election of Director: Avedick B. Poladian For For Issuer Election of Director: Elisse B. Walter For For Issuer One-Year Waiver of Director Age Restriction for Edward P. Djerejian, an Independent Director For For Issuer Advisory vote approving executive compensation For For Issuer Ability of stockholders to act by written consent For For Issuer Separation of the Roles of the Chairman of the Board and the Chief Executive Officer For For Issuer Ratification of Independent Auditors For For Issuer Executives to Retain Significant Stock Against For Shareholder Review Lobbying at Federal, State, Local levels Against For Shareholder Quantitative Risk Management Reporting for Hydraulic Fracturing Operations Against For Shareholder Fugitive Methane Emissions and Flaring Report Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Whiting Petroleum Corporation 5/6/2014 WLL Election of Directors: 1. D. Sherwin Artus 2. Philip E. Doty For For Issuer Approval of Advisory Resolution on Compensation of Named Executive Officers For For Issuer Ratification of appointment of Deloitte & Touche LLP as the independent registered public accounting firm for 2014 For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Hess Corporation 5/7/2014 42809H107 HES Election of Director: T. J. Checki For For Issuer Election of Director: E. E. Holiday For For Issuer Election of Director: J. H. Mullin For For Issuer Election of Director: J. H. Quigley For For Issuer Election of Director: R. N. Wilson For For Issuer Advisory approval of the compensation of the company's named executive officers. For For Issuer Ratification of the selection of Ernst & Young LLP as independent auditors for fiscal year ending December 31, 2014 For For Issuer Elimination of 80% supermajority voting requirement in the company's restated certificate of incorporation and by-laws For For Issuer Elimination of two-thirds supermajority voting requirement in the company's restated certificate of incorporation For For Issuer Elimination of provision in the company's restated certificate of incorporation concerning $3.50 cumulative convertible preferred stock For For Issuer Stockholder proposal recommending a report regarding carbon asset risk Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Newfield Exploration Company 5/9/2014 NFX Election of Director: Lee K. Boothby For For Issuer Election of Director: Pamela J. Gardner For For Issuer Election of Director: John Randolph Kemp III For For Issuer Election of Director: Steven W. Nance For For Issuer Election of Director: Howard H. Newman For For Issuer Election of Director: Thomas G. Ricks For For Issuer Election of Director: Juanita M. Romans For For Issuer Election of Director: John W. Schanck For For Issuer Election of Director: C. E. (Chuck) Shultz For For Issuer Election of Director: Richard K. Stoneburner For For Issuer Election of Director: J. Terry Strange For For Issuer Ratification of appointment of PricewaterhouseCoopers LLP as independent auditor for fiscal 2014 For For Issuer Advisory vote on named executive officer compensation For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Anadarko Petroleum Corporation 5/13/2014 APC Election of Director: Anthony R. Chase For For Issuer Election of Director: Kevin P. Chilton For For Issuer Election of Director: H. Paulett Eberhart For For Issuer Election of Director: Peter J. Fluor For For Issuer Election of Director: Richard L. George For For Issuer Election of Director: Charles W. Goodyear For For Issuer Election of Director: John R. Gordon For For Issuer Election of Director: Eric D. Mullins For For Issuer Election of Director: R.A. Walker For For Issuer Ratification of appointment of KPMG LLP as independent auditor For For Issuer Advisory vote to approve named executive officer compensation For For Issuer Stockholder proposal - Report on political contributions Against For Shareholder Stockholder proposal - Report on climate change risk Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Laredo Petroleum Holdings, Inc. 5/15/2014 LPI Election of the following nominees: 1. Randy R. Foutch 2. Peter R. Kagan 3. Edmund P. Segner, III 4. Dr. Myles W. Scoggins For For Issuer The ratification of Grant Thornton LLP as the independent registered public accounting firm for the fiscal year ending December 31, 2014 For For Issuer Advisory vote to approve the compensation of the named executive officers For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source ApacheCorporation 5/15/2014 APA Election of Director: G. Steven Farris For For Issuer Election of Director: A.D. Frazier, Jr. For For Issuer Election of Director: Amy H. Nelson For For Issuer Ratification of Ernst & Young LLP as Apache's Independent Auditors For For Issuer Advisory vote to approve the compensation of Apache's named executive officers For For Issuer Approval of amendment to Apache's Restated Certificate of Incorporation to eliminate Apache's classified Board of Directors For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Cimarex Energy Co. 5/15/2014 XEC Election of Director: David A. Hentschel For For Issuer Election of Director: Thomas E. Jorden For For Issuer Election of Director: Floyd R. Price For For Issuer Election of Director: L. Paul Teague For For Issuer Advisory vote to approve executive compensation For For Issuer Approve 2014 Equity Incentive Plan For For Issuer Ratify the appointment of KPMG LLP as the company's Independent Auditors for 2014 For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Carrizo Oil & Gas, Inc. 5/15/2014 CRZO Election of the following nominees: 1. S.P. Johnson IV 2. Steven A. Webster 3. Thomas L. Carter, Jr. 4. Robert F. Fulton 5. F. Gardner Parker 6. Roger A. Ramsey 7. Frank A. Wojtek For For Issuer To approve, on a non-binding advisory basis, the compensation of the company's named executive officers For For Issuer To approve the amendment and restatement of the incentive plan of Carrizo Oil & Gas, Inc. to authorize 3,577,500 additional shares for issuance, to affirm as modified the material terms of the performance goals and to make other changes to the incentive plan For For Issuer To ratify the appointment of KPMG LLP as the company's independent registered public accounting firm for the fiscal year ending December 31, 2014 For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Range Resources Corporation 5/20/2014 75281A109 RRC Election of Director: Anthony V. Dub For For Issuer Election of Director: V. Richard Eales For For Issuer Election of Director: Allen Finkelson For For Issuer Election of Director: James M. Funk For For Issuer Election of Director: Jonathan S. Linker For For Issuer Election of Director: Mary Ralph Lowe For For Issuer Election of Director: Kevin S. McCarthy For For Issuer Election of Director: John H. Pinkerton For For Issuer Election of Director: Jeffrey L. Ventura For For Issuer A proposal to approve the compensation philosophy, policies, and procedures described in the Compensation Discussion and Analysis For For Issuer To ratify the appointment of Ernst & Young LLP as the company's independent registered public accounting firm as of and for the fiscal year ending December 31, 2014 For For Issuer Stockholder proposal - A proposal requesting a report regarding fugitive methane emissions Against For Shareholder Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Antero Resources Corporation 5/21/2014 03674X106 AR Election of the following nominees: 1. Paul M. Rady 2. Glen C. Warren, Jr. 3. James R. Levy For For Issuer To ratify the appointment of KPMG LLP as Antero Resources Corporation's independent registered public accounting firm for the year ending December 31, 2014 For For Issuer To approve the material terms of the performance goals under the Antero Resources Corporation Long-Term Incentive Plan For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Continental Resources, Inc. 5/23/2014 CLR Election of the following nominees: 1. David L. Boren 2. William B. Berry For For Issuer Approval, by a non-binding vote, of the compensation of the named executive officers For For Issuer Ratification of selection of Grant Thornton LLP as independent registered public accounting firm For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Pioneer Natural Resources Company 5/28/2014 PXD Election of Director: Timothy L. Dove For For Issuer Election of Director: Stacy P. Methvin For For Issuer Election of Director: Charles E. Ramsey, Jr. For For Issuer Election of Director: Frank A. Risch For For Issuer Election of Director: Edison C. Buchanan For For Issuer Election of Director: Larry R. Grillot For For Issuer Election of Director: J. Kenneth Thompson For For Issuer Election of Director: Jim A. Watson For For Issuer Ratification of selection of independent registered public accounting firm For For Issuer Advisory vote to approve executive officer compensation For For Issuer Reapproval of the section 162(m) material terms under the 2006 Long-Term Incentive Plan For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Concho Resources Inc 6/5/2014 20605P101 CXO Election of the following nominees: 1. Timothy A. Leach 2. William H. Easter III 3. John P. Surma For For Issuer To ratify the selection of Grant Thornton LLP as independent registered public accounting firm of the company for the fiscal year ending December 31, 2014 For For Issuer Advisory vote to approve executive officer compensation ("Say-on-Pay") For For Issuer Company Name Meeting Date CUSIP Ticker Proposal Vote For/Against Management Proposal Source Chesapeake Energy Corporation 6/13/2014 CHK Election of Director: Vincent J. Intrieri For For Issuer Election of Director: Robert D. Lawler For For Issuer Election of Director: John J. Lipinski For For Issuer Election of Director: Frederic M. Poses For For Issuer Election of Director: Archie W. Dunham For For Issuer Election of Director: R. Brad Martin For For Issuer Election of Director: Louis A. Raspino For For Issuer Election of Director: Merrill A. "Pete" Miller, Jr. For For Issuer Election of Director: Thomas L. Ryan For For Issuer To approve an amendment tothe company's Certificate of Incorporation to declassify the Board of Directors For For Issuer To approve an amendment tothe company's Certificate of Incorporation to increase the maximum number of Directors that may constitute the Board For For Issuer To approve an amendment to the company's Bylaws to implement proxy access For For Issuer To approve an amendment to the company's Certificate of Incorporation to eliminate supermajority voting requirements For For Issuer An advisory vote to approve the company's named executive officer compensation For For Issuer To adopt a new Long Term Incentive Plan For For Issuer To ratify the appointment of PricewaterhouseCoopers LLP as the company's independent registered public accounting firm for the fiscal year ending December 31, 2014 For For Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Managed Portfolio Series By (Signature and Title) /s/ James R. Arnold James R. Arnold, President (Principal Executive Officer) Date August 25, 2014
